Citation Nr: 1825565	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for postoperative bone spur removal, right ankle.

2.  Entitlement to an initial compensable rating for scar, right medial malleolus, prior to December 8, 2016, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel



INTRODUCTION

The appellant served on active duty in the Marine Corps from February 1988 to November 1993.  He is the recipient of the Good Conduct Medal and the Certificate of Appreciation.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appellant filed a timely Notice of Disagreement (NOD), received in September 2013.  A Statement of the Case (SOC) was issued in March 2014.  A timely substantive appeal was received in May 2014.  A Supplemental Statement of the Case (SSOC) was issued in March 2017.

The appellant was scheduled for his requested Board hearing by videoconference in June 2017.  However, a June 2017 Report of General Information reveals that the appellant contacted VA to report that he could not attend such hearing.  The appellant was sent a letter in February 2018 inquiring whether the appellant still desired a Board hearing.  To date, no response has been received.  Thus, the Board deems the appellant's request for a Board hearing withdrawn.  See 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  The appellant's postoperative bone spur removal, right ankle, is manifested by pain and moderate limitation of motion.  There is no marked limitation of motion, ankylosis, or functional impairment such that no effective function would remain other than that which would be equally well-served by amputation with prosthesis.

2.  From the effective date of the award of service connection, the appellant's scar, right medial malleolus, has been painful, well-healed, linear, and measures 4 cm by 0.5 cm.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for postoperative bone spur removal, right ankle, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2017).

2.  The criteria for an initial 10 percent rating, and no higher, for scar, right medial malleolus, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In his NOD received in September 2013, the appellant expressed his displeasure with the July 2013 contracted examination.  He contended that the examination afforded was not thorough.  He stated that his foot was not examined and that his gait, flexibility, and pain were not tested.  His scar was simply measured and he was asked questions regarding his ankle disorder and the scar.

However, after reviewing the July 2013 examination report, the Board finds that the examination report obtained is adequate.  The examination was conducted by a qualified medical professional.  Moreover, the examiner's opinions and findings are predicated on both an examination of the appellant and the appellant's reports of symptomatology.  The examination report is adequate for rating purposes because it reports range of motion testing in degrees and provides adequate information upon which to determine the level of disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Massey v. Brown, 7 Vet. App. 204 (1994) (holding that VA medical examination reports must provide sufficient reference to the pertinent schedular criteria).

In any event, as explained below, if the Board were to afford such examination report no probative weight and rate the appellant's disabilities upon the remaining evidence of record, there would be no change to the outcome.

Neither the appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy, and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different, or "staged," ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  "It is in recognition of our debt to our veterans that society has [determined that,] [b]y tradition and by statute, the benefit of the doubt belongs to the veteran."  See Gilbert, 1 Vet. App. at 54.

III.  Analysis

	A.  Background

The appellant's claim for increase was received on October 30, 2012.

An October 2012 clinical note references a March 2011 X-ray, which revealed degenerative changes with some spurring in the ankle joint, the subtalar joint, the talonavicular joint, the calcaneocuboid joint and various other intertarsal bone joints.  Probable spurring was also noted.

The appellant was afforded a contracted examination in July 2013.  He reported flare-ups characterized by constant pain, with exacerbations when standing, ambulating, or climbing stairs, and an inability to run.  Range of motion testing revealed right plantar flexion of 45 or greater degrees, with pain at 45 or greater degrees.  Right dorsiflexion was 20 or greater degrees, with pain at 10 degrees.  Repetitive-use testing revealed no additional loss of range of motion.  The examiner stated that the appellant did not have any functional loss or impairment of the ankle.  There was pain on palpation.  Anterior drawer test was unable to be performed.  Talar tilt test was negative for laxity compared with the opposite side.  The appellant did not have ankylosis.  He did not have, nor had he ever had, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  

Examination revealed a scar at the right medial malleolus.  However, such was not painful or unstable.  It measured 4 cm by 0.5 cm; and it was eupigmented without TTP, underlying tissue loss, disfigurement, or keloidosis.  The appellant made regular use of an ankle brace to assist with stability during standing and ambulation.  Amputation with prosthesis would not equally serve the appellant.  Imaging studies revealed right plantar osteophytosis.  With regard to functional impact, the appellant experienced severe limitation in lifting, standing duration, and ambulation.  The examiner noted that there were contributing factors of pain, weakness, fatigability, and/or incoordination; however, there was no additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time.  Muscle strength was 5/5 on plantar flexion and dorsiflexion bilaterally.  The examiner noted that the appellant's disability had progressed due to symptomatic worsening, which hindered work performance as a bricklayer.  A July 2013 imaging study revealed plantar heel spur.  Such study was otherwise within normal limits for the appellant's age.

The appellant was afforded a contracted examination in December 2016 for his right ankle.  The claims file was reviewed.  The appellant reported increasing pain, swelling, aching, burning, and tingling of the right ankle since his last examination for compensation and pension purposes.  He also reported flare-ups which cause him to stop what he is doing until they subside.  He described such as characterized by sharp pain.  Functional loss or impairment was endorsed with regard to prolonged standing and squatting.  He also tries to avoid steps and ladders.  Range of motion revealed right dorsiflexion of 15 degrees and plantar flexion of 45 degrees.  Pain was observed on dorsiflexion, but did not result in or cause functional loss.  Range of motion itself did not contribute to functional loss.  There was no objective evidence of localized tenderness or pain on palpation.  There was no evidence of pain on weight-bearing and there was no objective evidence of crepitus.  There was no additional loss of function or range of motion following repetitive-use testing.  The contributing factor of disability was less movement than normal.  

Muscle strength on right plantar flexion and dorsiflexion was 4/5, noted to be a reduction in muscle strength.  There was no muscle atrophy or ankylosis.  Ankle instability or dislocation was suspected.  Anterior drawer and talar tilt tests revealed no laxity compared to the opposite side.  The appellant did not have, nor had he ever had, shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of the calcaneus (os calcis) or talus (astragalus), or talectomy (astragalectomy).  No assistive devices were used as a normal mode of locomotion.  Amputation with prosthesis would not equally serve the appellant.  It was noted that the July 2013 right ankle X-ray showed a plantar heel spur but was otherwise unremarkable.  Such was noted to be a separate bone spur from the one that was surgically removed.  With respect to functional impact, it was noted that the appellant had reduced endurance for prolonged standing and walking due to his ankle disability.  The examiner stated that it was medically inappropriate to perform nonweight-bearing or passive range of motion testing due to the risk of aggravating or worsening the appellant's ankle disability.

The appellant was afforded a contracted examination in December 2016 for his right ankle scar.  Relevant records were reviewed.  The appellant had one scar on the right ankle, which was characterized by sharp pain and tenderness to palpation.  Such was not unstable or with frequent loss of covering of skin.  Such was not a burn scar.  The scar was on the right medial malleolus, linear, and measured 3.5 cm by 0.5 cm.  The scar did not result in limitation of function.  With respect to functional impact, the appellant had reduced tolerance for prolonged standing and walking as a result of his scar.

B.  Entitlement to a rating in excess of 10 percent for postoperative bone spur removal, right ankle.

      i.  Rating Criteria

The appellant's postoperative bone spur removal, right ankle is rated under Diagnostic Code (DC) 5271.  DC 5271 pertains to limitation of motion of the ankle.  Under those criteria, a 10 percent rating is assigned for moderate limitation of motion, and a maximum 20 percent rating is assigned for marked limitation of motion. Normal range of ankle motion is defined as dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

		ii.  Analysis

The Board finds that the preponderance of the evidence is against the award of a rating in excess of 10 percent for any portion of the period on appeal.  

The appellant has not experienced marked limitation of motion of the ankle.  Rather, range of motion was full per the July 2013 examination report.  Flexion was 45 degrees and dorsiflexion was 20 degrees; and repetitive-use testing revealed no additional loss of range of motion.  In December 2016, flexion was measured to 45 degrees and dorsiflexion was measured to 15 degrees.  Again, there was no additional loss of range of motion following repetitive-use testing.  38 C.F.R. § 4.71a, Plate II reveals that normal plantar flexion is 45 degrees and normal dorsiflexion of the ankle is 20 degrees.  Thus, the appellant had full range of motion in July 2013 as to both flexion and dorsiflexion.  In December 2016, the appellant had full flexion, and 75 percent of normal dorsiflexion.  The Board finds that 75 percent of normal dorsiflexion does not more nearly approximate marked limitation of motion of the ankle (i.e., approximately 5 degrees dorsiflexion or less than 10 degrees plantar flexion).  Rather, the appellant experienced no more than moderate limitation during the period on appeal.

The Board has considered the appellant's competent repot of additional symptomatology during flare-ups.  In July 2013, flare-ups were characterized by constant pain with exacerbation when standing, ambulating, or climbing stairs, and an inability to run.  However, the examiner opined that there was no additional limitation of functional ability during flare-ups.  In December 2016, the appellant reported flare-ups which cause him to stop what he is doing until they subside.  Such were described as a sharp pain.  The additional pain experienced during such flare-ups has been taken into consideration in the assignment of the 10 percent rating above.  

In July 2013, the appellant experienced severe limitation in lifting, standing duration, and ambulation.  The examiner acknowledged contributing factors of pain, weakness, fatigability, and/or incoordination, but stated that the appellant did not have any functional loss or impairment of the ankle.  In December 2016, functional loss or impairment was endorsed with regard to prolonged standing and squatting.  Pain on dorsiflexion, but did not result in or cause functional loss.  Range of motion itself did not contribute to functional loss.  The contributing factor of disability was less movement than normal, although the loss of motion was not characterized as marked.  

While the appellant has competently reported pain, and such pain was noted by the contracted examiners, the examiners did not find that the pain further impaired range of motion, including after repetitive testing.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  Further, pain alone does not warrant a higher rating; rather, pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  Id.

Accordingly, the criteria for a rating greater than 10 percent under DC 5271 have not been met or more nearly approximated.  Moreover, repeated examination has made clear that the appellant does not have ankylosis of the right ankle so as to warrant an evaluation under DCs 5270 or 5272.  Likewise, repeated examination has made clear that he does not have malunion of os calcis or astragalus, or astragalectomy so as to warrant an evaluation under DCs 5273 or 5274.  See 38 C.F.R. § 4.71a.  The evidence establishes that amputation with prosthesis would not equally serve the appellant.  

In addition, the Board has considered the applicability of DC 5262, which provides that malunion or nonunion of the tibia or fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262.  The evidence of record does not establish that the appellant has either malunion or nonunion of the tibia or fibula. Therefore, the appellant does not meet the requirements to be awarded a greater disability rating under DC 5262.

A maximum 20 percent rating under DC 5010 for arthritis requires X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  An October 2012 clinical note references a March 2011 X-ray, which revealed degenerative changes with some spurring in the ankle joint, the subtalar joint, the talonavicular joint, the calcaneocuboid joint and various other intertarsal bone joints.  Probable spurring was also noted.  For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints.  Multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints.  See 38 C.F.R. § 4.45.  As the appellant does not have X-ray involvement of two or more major joints or two or more minor joint groups, a rating in excess of 10 percent is not for application.  Although the appellant is service-connected for foot and knee disabilities, considering such in the instant matter in order to award an increased rating would constitute impermissible pyramiding.  38 C.F.R. § 4.14.

As discussed in the VCAA section, the July 2013 contracted examination report is adequate for rating purposes, despite the appellant's complaints regarding such examination.  However, even if such examination report were not afforded any probative weight, the preponderance of the evidence would still be against the award of a rating in excess of 10 percent for any portion of the period on appeal.  The December 2016 contracted examination report alone does not support award of a rating in excess of 10 percent, nor does the other evidence of record.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	C.  Scar, right medial malleolus

The RO has assigned the appellant's right medial malleolus scar a noncompensable rating under DC 7805 from October 30, 2012, through December 7, 2016.  A 10 percent rating is in effect under DC 7804 beginning December 8, 2016.  For the reasons set forth below, the Board finds that a 10 percent rating is warranted from the date of service connection.  

      i.  Rating Criteria

Under DC 7801, scars (other than those of the head, face, or neck), that are deep or that cause limited motion are rated as follows:  If the area or areas exceed 6 square inches (39 sq. cm.), a 10 percent rating is assigned.  If the area or areas exceed 12 inches (77 sq. cm.), a 20 percent rating is assigned.  If the area or areas exceed 72 square inches (465 sq. cm.), a 30 percent rating is assigned.  If the area or areas exceed 144 square inches (929 sq. cm.) a 40 percent rating is assigned.

Under DC 7802, scars (other than those of the head, face, or neck), that are superficial and nonlinear are assigned a maximum 10 percent rating if the scar covers an area of 144 square inches (929 sq. cm.) or more.  

Under DC 7804, a 10 percent rating is warranted for one or two scars which are unstable or painful on examination. 38 C.F.R. § 4.118, DC 7804.  A 20 percent rating is assigned for three or four scars that are unstable or painful.  A 30 percent rating is assigned for five or more scars that are unstable or painful.

Under DC 7805, scars, other, including linear scars, and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 are to have any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.

		ii.  Prior to December 8, 2016

Affording the appellant the benefit of the doubt, the Board finds that entitlement to an initial 10 percent rating, and no higher, is warranted for his right medial malleolus scar.

The March 2017 rating decision and March 2017 SSOC make reference to January 2012 and May 2012 clinical notes which state that the appellant complained of a painful scar.  Although it appears that such scarring may have been related to his service-connected bilateral pes planus with plantar fasciitis and heel spurs, for which he underwent surgery in August 2011, the March 2017 rating decision and March 2017 SSOC appear to consider those notes as referring to the appellant's service-connected right medial malleolus scar, associated with post-operative bone spur removal, right ankle.  

However, both such clinical notes are from prior to October 30, 2012, the effective date of the grant of service connection for the appellant's right medial malleolus scar.  The appellant has not disagreed with the effective date assigned for such grant.  See September 2013 NOD.  Rather, he has only expressed disagreement with the rating assigned.  

The July 2013 examiner reported that the appellant's right medial malleolus scar was not painful.  However, in his September 2013 NOD, the appellant reported "pain levels I experience from my right ankle conditions" (emphasis added).  Affording the appellant the benefit of the doubt, the Board interprets this statement as a report of pain from both his postoperative bone spur removal and the associated scar.  Such is consistent with the January and May 2012 reports of painful scar, assuming, as noted above, that such complaints were related to the right medial malleolus scar.  The Board finds that the appellant's report of pain is both competent and credible.  Thus, entitlement to an initial 10 percent rating, and no higher, under DC 7804 is warranted.  Entitlement to an initial rating in excess of 10 percent is not warranted for the appellant's right medial malleolus scar because the appellant has less than three scars and examination has shown that such scar is well healed and not unstable.  See 38 C.F.R. § 4.118, DC 7804.

The Board notes that the appellant's scar was rated by the RO under DC 7805 prior to December 8, 2016.  However, because such scar is painful, his symptoms are more closely approximated by DC 7804.  

The Board has considered the applicability of other diagnostic codes for the appellant's right medial malleolus scar.  However, such is not of the head, face, or neck, nor is it nonlinear.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802.

As the evidence preponderates against the award of an initial rating in excess of 10 percent, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

		iii.  Beginning December 8, 2016

For the period beginning December 8, 2016, the preponderance of the evidence is against the award of a rating in excess of 10 percent.

The December 2016 examiner noted that the appellant's right medial malleolus scar was painful.  Entitlement to a rating in excess of 10 percent is not warranted for the appellant's right medial malleolus scar because the appellant has fewer than three scars and examination has shown that his scars are well-healed and not unstable.  See 38 C.F.R. § 4.118, DC 7804.

As noted above, different diagnostic codes are not applicable because the appellant's right medial malleolus scar is not of the head, face, or neck, nor is it nonlinear.  See 38 C.F.R. § 4.118, DCs 7800, 7801, 7802.

As the evidence preponderates against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

	D.  TDIU

The Board has considered a total rating based on individual unemployability due to service-connected disability (TDIU), pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, absent any indication or allegation that the appellant is unemployable as a result of his service-connected postoperative bone spur removal, right ankle, and associated scar, consideration of a TDIU is not warranted.  Thus, the record does not reasonably raise the issue of TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to a rating in excess of 10 percent for postoperative bone spur removal, right ankle, is denied.

Entitlement to an initial 10 percent rating, and no higher, for scar, right medial malleolus, as secondary to service-connected postoperative bone spur removal, right ankle, prior to December 8, 2016, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for painful right medial malleolus scar from December 8, 2016, as secondary to service-connected postoperative bone spur removal, right ankle, is denied.




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


